Exhibit 10.3

CHANGE IN CONTROL AGREEMENT

by and between

SALISBURY BANK AND TRUST COMPANY

and

Donald E. White

This Change in Control Agreement (this “Agreement”) is made and entered into
effective as of April 1, 2013 (the “Effective Date”), by and between Salisbury
Bank and Trust Company, a Connecticut-chartered commercial bank with its
principal administrative office at 5 Bissell Street, P.O. Box 1868, Lakeville,
CT 06039-1868 (together with its successors and assigns, the “Bank”) and Donald
E. White (“Executive”). Any reference to the “Company” hereunder shall mean
Salisbury Bancorp, Inc. (together with its successors and assigns), the parent
of the Bank that owns 100% of the Bank.

RECITALS

A. Executive possesses unique and valued experience with, and essential
knowledge about, financial institutions and their operation and the Connecticut
banking community;

B. In order to induce Executive to remain employed with the Bank, the Bank and
Executive desire to set forth in writing the severance benefits that are payable
to Executive as a result of Executive’s termination of employment in connection
with a Change in Control of the Bank or the Company.

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
contained, it is mutually agreed between the parties hereto as follows:

1. Term. This Agreement shall continue for a term commencing on the Effective
Date and ending on the first anniversary of the Effective Date (the “Term”). On
each annual anniversary of the Effective Date (each an “Anniversary Date”) this
Agreement shall automatically renew for an additional year (each succeeding one
year period shall also be referred to herein as the “Term”), unless at least
thirty (30) days prior to such Anniversary Date, either party gives written
notice of non-renewal to the other. If such notice of non-renewal is given as
permitted hereunder, the Agreement will expire at the conclusion of such Term.
Notwithstanding any provision of this Agreement to the contrary, Executive’s
employment may be terminated at any time prior to the expiration of the Term, as
provided in Section 2 hereof and subject to the provisions of this Agreement,
including, without limitation, Sections 4, 5, 6, 9, 10, 11 and 12.
Notwithstanding the foregoing, in the event that at any time during the Term of
this Agreement, the Company or the Bank has entered into an agreement to effect
a transaction which would be a Change in Control (as defined in Section 3
hereof), then the Term of this Agreement shall be automatically extended through
the date that is twelve (12) months following the date on which the Change in
Control occurs, provided, however, that if the Change in Control does not occur
as contemplated, then the Agreement shall automatically renew on the next
Anniversary Date, unless a notice of non-renewal is given by either party hereto
in the manner set forth above.

2. At-Will Status. Notwithstanding any provision of this Agreement, Executive is
employed at-will, such that Executive or the Bank may terminate Executive’s
employment at any time, for any or no reason, subject to the remaining
provisions of this Agreement.

3. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth herein.

“Cause” shall mean (i) the conviction of the Executive of a felony or of any
lesser criminal offense involving moral turpitude; (ii) the willful commission
by the Executive of any act that, in the judgment of the Board will likely cause
substantial economic damage to the Bank or substantial injury to the business
reputation of the Bank; (iii) the commission by the Executive of an act of fraud
in the performance of his duties on behalf of the Bank; (iv) the continuing
willful failure of the Executive to perform his duties to the Bank after written
notice thereof (specifying the particulars thereof in reasonable detail) and a
reasonable opportunity to cure such failure are given to the Executive; or (v)
an order of a federal or state regulatory agency or a court of competent
jurisdiction requiring the termination of the Executive’s employment by the
Bank. For this purpose, no act, or failure to act, on the part of Executive
shall be deemed “willful” unless done, or omitted to be done, by Executive not
in good faith and without reasonable belief that Executive’s action or omission
was in the best interests of the Bank. Without limiting the foregoing, in no
event shall Executive be deemed to be acting in good faith or in the best
interests of the Bank for purposes of the preceding sentence with respect to
acts of omission or commission taken in contravention of any direction(s),
rule(s) or requirement(s) issued, authorized, approved or ratified by the Board.

Notwithstanding the foregoing provisions, in no event shall Cause be deemed to
exist unless (i) the Bank shall provide Executive with written notice making
reference to this Agreement, stating that the Bank intends to terminate
Executive for Cause within the meaning of this Agreement, and setting forth in
reasonable detail the facts and circumstances allegedly constituting Cause, and
(ii) the Bank affords Executive a period of two (2) weeks after issuance of such
notice either to demonstrate, through written rebuttal, that Cause does not
exist under this Section 3, or to cure the circumstances constituting such
Cause; provided, however, that the determination of whether Cause exists or
whether Executive has sufficiently cured any Cause, shall be made in the
reasonable discretion of the Board, as evidenced by the affirmative vote of not
less than a majority of the entire membership of the Board at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel, to be
heard before the Board). Nothing in this Section 3 shall prevent the Bank from
terminating Executive for Cause prior to the issuance of the above-referenced
notice or expiration of the above-referenced two (2) week rebuttal/cure period;
provided however that if, upon the expiration of such two (2) week period, it is
determined that facts or circumstances sufficient to constitute Cause did not
(or, if applicable, do not) exist or has/have been cured, then such earlier
termination of Executive by the Bank shall be deemed to be without Cause.
Without limiting the foregoing, the Bank may suspend Executive, with or without
pay, during the above-referenced two (2) week rebuttal/cure period, and such
suspension shall not constitute either a termination of employment by the Bank
under this Agreement or Good Reason for separation by Executive.

“Change in Control” shall mean (i) a change in the ownership of the Company or
Bank, (ii) a change in the effective control of the Company or Bank, or (iii) a
change in the ownership of a substantial portion of the assets of the Company or
Bank, as described below.

A change in the ownership of a corporation occurs on the date that any one
person, or more than one person acting as a group (as defined in Treasury
Regulation 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Company or
Bank that, together with stock held by such person or group, constitutes more
than fifty (50) percent of the total fair market value or total voting power of
the stock of such corporation. For these purposes, a change in ownership will
not be deemed to have occurred if no stock of the Company or Bank is
outstanding.

A change in the effective control of the Company or Bank occurs on the date that
either (A) any one person, or more than one person acting as a group (as defined
in Treasury Regulation 1.409A-3(i)(5)(vi)(D)) acquires (or has acquired during
the twelve (12)-month period ending on the date of the most recent acquisition
by such person or persons) ownership of stock of the Company or Bank possessing
thirty (30) percent or more of the total voting power of the stock of the
Company or Bank, or (B) a majority of the members of the Company’s or Bank’s
board of directors is replaced during any twelve (12)-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Company’s or Bank’s board of directors prior to the date of the appointment
or election, provided that this subsection “(B)” is inapplicable where a
majority shareholder of the entity that experiences the change in control is
another corporation.

A change in a substantial portion of the Company’s or Bank’s assets occurs on
the date that any one person or more than one person acting as a group (as
defined in Treasury Regulation 1.409A-3(i)(5)(vii)(C)) acquires (or has acquired
during the twelve (12)-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company or Bank that have
a total gross fair market value equal to or more than forty (40) percent of the
total gross fair market value of (A) all of the assets of the Company or Bank,
or (B) the value of the assets being disposed of, either of which is determined
without regard to any liabilities associated with such assets.

For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Treasury Regulation
1.409A-3(i)(5), except to the extent that such regulations are superseded by
subsequent guidance.

“Good Reason” shall mean any of the following circumstances if they occur
without the Executive’s consent: (i) a material reduction in the Executive’s
Base Salary not warranted by general across the board reductions due to economic
necessity; (ii) a material reduction in the Executive’s incentive bonus and
other benefits generally provided to executives generally (except due to general
across the board reductions due to economic necessity); (iii) a material
reduction in Executive’s authority, duties or responsibilities such that
Executive no longer holds a position with Executive level responsibilities
consistent with Executive’s training and experience; or (iv) the permanent
relocation of Executive’s principal place of business to a location that is more
than 35 miles from Executive’s workplace at the initial effective date of this
Agreement; provided that for a termination to be deemed for Good Reason,
Executive must give, within the ninety (90) day period commencing on the initial
existence of the condition(s) constituting Good Reason, written notice of the
intention to terminate for Good Reason, and, upon receipt of such notice, the
Bank shall have a thirty (30) day period within which to cure such condition(s);
and provided further that the Bank may waive such right to notice and
opportunity to cure. In no event may facts or circumstances constituting “Good
Reason” arise after the occurrence of facts or circumstances that the Bank
relies upon, in whole or in material part, in terminating Executive for Cause.

4. Termination in Connection with a Change in Control. In the event of
Executive’s involuntary termination of employment for reasons other than Cause
(or due to Executive’s death or disability) or a voluntary termination of
employment for Good Reason occurring on or after a Change in Control, Executive
shall be entitled to the following:

(a) A lump sum cash payment equal to one and one-half times the Executive’s
annual rate of base salary in effect on Executive’s date of termination or, if
greater, Executive’s average annual base salary rate for the twelve (12) month
period ending on the last day of the calendar month immediately prior to the
date of such termination. Such amount shall be paid to Executive within sixty
(60) days following Executive’s separation from service.

(b) Life insurance coverage and non-taxable medical and dental coverage, at no
cost to Executive, that is substantially comparable (and on substantially the
same terms and conditions) to the coverage maintained by the Bank for Executive
immediately prior to his date of termination. Such life insurance and
non-taxable medical and dental coverage shall be provided by the Bank to the
Executive for 1.5 years following Executive’s separation from service, provided,
however, that this sub-section is not intended to reduce the amount of time that
Executive may obtain coverage at his own expense under the provision of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) and
comparable state law; except that Executive’s coverage for such period shall be
counted against and deducted from the maximum COBRA period. Notwithstanding
anything herein to the contrary, if as the result of any change in, or
interpretation of, the laws applicable to the continued welfare benefits
hereunder, such benefits are deemed illegal or subject to penalties, then the
Bank shall, to the extent permitted under such laws, pay to the Executive a cash
lump sum payment reasonably estimated to be equal to the amount of welfare
benefits (or the remainder of such amount) that the Executive is no longer
permitted to receive in-kind. Such lump sum payment shall be required to be made
within sixty (60) days following the Executive’s separation from service, or if
later, within sixty (60) days following a determination that such payment would
be illegal or subject to penalties.

(c) Unpaid compensation and benefits, and unused vacation, accrued through the
date of Executive’s termination of employment. Executive shall also be entitled
to be reimbursed by the Bank for final expenses that Executive reasonably and
necessarily incurred on behalf of the Bank prior to Executive’s termination of
employment, provided that Executive submits expense reports and supporting
documentation of such expenses in accordance with the Bank’s expense
reimbursement policies in effect at that time. Such reimbursement payment or
payments shall be made no later than the time required by applicable law (or, if
earlier, by Bank or Company policy, practice or rule), but in no event later
than the sixtieth (60th) day following Executive’s date of the termination.

(d) Notwithstanding the preceding paragraphs of this Section 5, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under this Agreement, either as a stand-alone benefit or when aggregated with
other payments to, or for the benefit of Executive that are contingent on a
Change in Control (the “Termination Benefits”) constitute an “excess parachute
payment” under Section 280G of the Internal Revenue Code (“Code”) or any
successor thereto, and in order to avoid such a result, Termination Benefits
will be reduced, if necessary, to an amount (the “Non-Triggering Amount”), the
value of which is one dollar ($1.00) less than an amount equal to three (3)
times Executive’s “base amount”, as determined in accordance with said Section
280G. In the event a reduction is necessary, the Executive shall be entitled to
determine which benefits or payments shall be reduced or eliminated so the total
parachute payments do not result in an excess parachute payment. If Executive
does not make this determination within 10 business days after receiving a
written request form the Bank (or by the time that benefits or payments are due
hereunder, if later), the Bank may make such determination, and shall notify the
Executive promptly thereof. In the event it is determined that permitting the
Executive or the Bank to make the determination regarding the form or manner of
reduction would violate Code Section 409A, such reduction shall be made pro
rata.

5. Conditions of Severance Benefits; Effect on Executive’s Post-Employment
Obligations.

(a) Notwithstanding the foregoing, in no event shall any compensation payable to
the Executive pursuant to the provisions of 4(a) and (b) above that is subject
to Code Section 409A be paid to the Executive unless and until the Executive has
incurred a “separation from service” as defined in Code Section 409A and in
regulations and guidance issued thereunder, unless such payment is required by
applicable law. For purposes of this Agreement, a “separation from service”
shall have occurred if the Bank and Executive reasonably anticipate that either
no further services will be performed by Executive after his date of the
termination (whether as an employee or as an independent contractor) or the
level of further services performed is less than fifty (50) percent of the
average level of bona fide services in the thirty-six (36) months immediately
preceding the termination. For all purposes hereunder, the definition of
separation from service shall be interpreted consistent with Treasury Regulation
Section 1.409A-1(h)(ii).

(b) Executive shall receive the severance benefits set forth in Section 4(a) and
4(b) hereof only if Executive (a) executes a general release, in a form
acceptable to the Bank, within sixty (60) days of the date of the termination of
the Executive’s employment in accordance with the provisions of Section 4
hereof; (b) presents satisfactory evidence to the Bank that Executive has
returned all Bank property; and (c) provides the Bank with a signed, written
resignation of Executive’s status as an officer and/or director of the Bank
and/or any holding company, subsidiary or affiliate as applicable. In the event
the Bank reasonably believes that Executive has breached, or has threatened to
breach, any provision of the Agreement, the Executive shall no longer be
entitled to such benefits and further shall be required to reimburse all
severance benefits, including payments under Section 4(a), previously made by
the Bank. Such termination of benefits shall be in addition to any and all legal
and equitable remedies available to the Bank, including injunctive relief.
Without limiting the foregoing, Executive acknowledges and agrees that the
provisions of Sections 10, 12, 14, 16, 17, and 18 of this Agreement (i) are
supported by adequate consideration in addition to the severance benefits
provided under Section 4(a) and 4(b) and all other amounts and things of value
to which Executive would be entitled if Executive did not enter into this
Agreement, and (ii) shall be enforceable notwithstanding Executive’s failure of
refusal to satisfy, in whole or in part, the conditions for the severance
benefits set forth under this Section 5.

6. Taxes. All payments and benefits described in this Agreement shall be subject
to any and all applicable federal, state and local income, employment and other
taxes, and the Bank will deduct from each payment to be made to Executive under
this Agreement such amounts, if any, required to be deducted or withheld under
applicable law. Executive hereby acknowledges and agrees that the Bank makes no
representations or warranties regarding the tax treatment or tax consequences of
any compensation, benefits or other payments under the Agreement, or under any
statute, or regulation or guidance thereunder, or under any successor statute,
regulation and guidance thereunder.

7. Code Section 409A. The cash severance payments under this Agreement are
intended to be exempt from Section 409A of the Code under the “short term
deferral” rule set forth in Treasury Regulation Section 1.409A-1(b)(4). If and
to the extent this Agreement provides for a deferral of compensation subject to
Section 409A of the Code, it is the intent of the parties that this Agreement,
and all payments of deferred compensation subject to Code Section 409A made
hereunder, shall be in compliance with such requirements and the regulations and
other guidance thereunder. Notwithstanding any other provision with respect to
the timing of payments under Sections 4(a), if, at the time of Executive’s
separation from service, Executive is a “specified employee” (meaning a key
employee as defined in Section 416(i) of the Code without regard to paragraph 5
thereof) of the Bank (or a Bank affiliate), then to the extent necessary to
comply with the requirements of Code Section 409A, any payments to which
Executive is entitled under Sections 4 (during the six (6) month period
commencing on the Executive’s separation from service which are subject to Code
Section 409A (and not otherwise exempt from its application, including, without
limitation, by operation of Treasury Regulation Section 1.409A-1(n)) will be
withheld until the first business day of the seventh (7th) month following
Executive’s separation from service, at which time such withheld amount shall be
paid in a lump sum distribution. The Bank and Executive agree that they will
negotiate in good faith and jointly execute an amendment to modify this
Agreement to the extent necessary to comply with the requirements of Code
Section 409A, or any successor statute, regulation and guidance thereunder.

8. Limitation on Benefits. In no event shall the Bank be obligated to make any
payment pursuant to this Agreement that is prohibited by Section 18(k) of the
Federal Deposit Insurance Act (codified at 12 U.S.C. §1828(k)), 12 C.F.R. Part
359, or any other applicable law.

9. No Mitigation. The Bank agrees that Executive is not required to use
reasonable good faith efforts to seek other employment and to reduce any amounts
payable to Executive by the Bank pursuant to this Agreement.

10. Non-Competition; Non-Solicitation; Non-Disclosure.

(a) The benefits provided to Executive under this Agreement are specifically
conditioned on Executive’s covenant that, for a period of one and one-half years
(1.5) following the Executive’s Separation from Service with the Bank, the
Executive will not, without the written consent of the Bank, either directly or
indirectly:

 

(i) solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank or any of its affiliates to
terminate his or her employment and accept employment or become affiliated with,
or provide services for compensation in any capacity whatsoever to, any business
or other entity;

 

(ii) become an officer, employee, consultant, director, independent contractor,
agent, sole proprietor, joint venturer, greater than 5% equity-owner or
stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity that has headquarters or offices within fifteen (15) miles of the
locations in which the Bank or its affiliates has business operations or has
filed an application for regulatory approval to establish an office as of the
date of Executive’s termination; provided, however, that this restriction shall
not apply if the Executive’s employment is terminated following a Change in
Control; or

 

(iii) solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Bank or its
affiliates to terminate an existing business or commercial relationship with the
Bank or its affiliates; or

(b) Executive further agrees that Executive shall not at any time or in any
manner, directly or indirectly, use or disclose Confidential Information (as
hereinafter defined) to any party other than the Bank either during or after
Executive’s termination of employment or the termination of this Agreement for
any reason, except for purposes consistent with the administration and
performance of Executive’s obligations hereunder, or as required by law,
provided that written notice of any legally required disclosure shall be given
to the Bank promptly prior to any such disclosure and Executive shall reasonably
cooperate with the Bank to protect the confidentiality thereof pursuant to
applicable law or regulation. For purposes of this Agreement, the term
“Confidential Information” includes any confidential or proprietary information
furnished or provided by the Bank to Executive after Executive first became
employed by the Bank, under this Agreement or otherwise (whether before or after
the Execution Date) (and without regard to whether such information is conveyed
directly or on the Bank’s behalf), or otherwise acquired by Executive as a
consequence of Executive’s employment with the Bank and that is not generally
known in the industry in which the Bank is engaged and that in any way relates
to the products, services, purchasing, marketing, names of customers, vendors or
suppliers, merchandising and selling, plans, data, specifications or any other
confidential and proprietary information of the Bank or any affiliate. Any
Confidential Information supplied to Executive by the Bank prior to the
Execution Date shall be considered in the same manner and be subject to the same
treatment as the Confidential Information made available after the execution of
this Agreement. The term “Confidential Information” does not include information
(i) which was already in the public domain, (ii) which is disclosed as a matter
of right by a third party source after the execution of this Agreement, provided
such third party source is not bound by a confidentiality agreement with the
Bank or (iii) which passes into the public domain by acts other than the
unauthorized acts of Executive, whether acting alone or in concert; provided,
however, that any disclosure of Confidential Information may be made by
Executive if the Bank expressly consents thereto in writing prior to such
disclosure.

11. Exclusive Remedy. Except as expressly set forth herein or otherwise required
by law, Executive shall not be entitled to any compensation, benefits, or other
payments from the Bank as a result of, or in connection with, Executive’ s
separation from service at any time, for any reason. The payments and benefits
set forth in Sections 4 hereof shall constitute Executive’s sole and exclusive
remedy for any claims, causes of action or demands arising under or in
connection with this Agreement or its alleged breach, or the termination of
Executive’s employment relationship with the Bank.

12. Governing Law/Interpretation. Executive and the Bank agree that this
Agreement and any claims arising out of or in connection with this Agreement
shall be governed by and construed in accordance with the laws of the State of
Connecticut, without giving effect to the principles of conflicts of laws
thereof.

13. Entire Agreement. This Agreement shall constitute the sole and entire
agreement between the parties with respect to the subject matter hereof, and
supersedes and cancels all prior, concurrent and/or contemporaneous
arrangements, understandings, promises, offers, agreements and/or discussions,
including, but not limited to, those concerning employment agreements and/or
severance benefits, whether written or oral, by or between the parties,
regarding the subject matter hereof; provided, however, that this Agreement is
not intended to, and shall not, supersede, affect, limit, modify or terminate
any written agreement or arrangement between Executive and the Bank that does
not relate to the subject matter hereof.

14. Assignment. Executive acknowledges that the services to be rendered
hereunder are unique and personal in nature. Accordingly, Executive may not
assign any rights or delegate any duties or obligations under this Agreement.
The rights and obligations of the Bank under this Agreement shall automatically
be assigned to the successors and assigns of the Bank (including, but not
limited to, any successor in the event of a Change in Control, as well as any
other entity that controls, is controlled by, or is under common control with,
any such successor), and shall inure to the benefit of, and be binding upon,
such successors and assigns. This Agreement shall be binding upon Executive, as
well as, Executive’s heir, executors and administrators of Executive or
Executive’s estate and property.

 

15. Notices. All notices required hereunder shall be in writing and shall be
delivered in person, by facsimile or by certified or registered mail, return
receipt requested, and shall be effective upon sending if by facsimile, or upon
receipt if by personal delivery, or upon the fourth (4th) business day after
being sent by certified or registered mail. All notices shall be addressed as
follows or to such other address as the parties may later provide in writing:

 

if to the Bank:

Salisbury Bank and Trust Company
5 Bissell Street

Lakeville, CT 06039-1868
ATTN: Chairperson of the Board

 

and, if to Executive:

at the address set forth in the human resources files of the Bank.

16. Severability/Reformation. If any one or more of the provisions (or any part
thereof) of this Agreement shall be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions (or any part thereof) shall not in any way be affected or impaired
thereby, and this Agreement shall be construed and reformed to the maximum
extent permitted by law. The language of all parts of this Agreement shall in
all cases be construed as a whole according to its fair meaning and not strictly
for or against either of the parties.

17. Modification. This Agreement and the rights, remedies and obligations
contained in any provision hereof, may be modified or waived only in accordance
with this Section 17. No waiver by either party of any breach by the other or
any provision hereof shall be deemed to be a waiver of any later or other breach
thereof or as a waiver of any other provision of this Agreement. This Agreement
and its terms may not be waived, changed, discharged or terminated orally or by
any course of dealing between the parties, but only by a written instrument
signed by the party against whom any waiver, change, discharge or termination is
sought. No modification or waiver by the Bank is effective without written
consent of the Board.

18. Arbitration. Subject to the mutual agreement of the parties hereto at the
time a dispute exists between such parties, any dispute, controversy or claim
arising out of, or in connection with, this Agreement shall be exclusively
subject to arbitration before the American Arbitration Association (“AAA”). Such
arbitration shall take place in Hartford, Connecticut, before a single
arbitrator in accordance with AAA’s then current National Rules for the
Resolution of Employment Disputes. Judgment upon any arbitration award may be
entered in any court of competent jurisdiction. All parties shall cooperate in
the process of arbitration for the purpose of expediting discovery and
completing the arbitration proceedings. Notwithstanding any provision in this
Agreement to the contrary, nothing contained in this Section 19 or elsewhere in
this Agreement shall in any way deprive the Bank of its right to obtain
injunctive relief, specific performance or other legal or equitable relief in a
court of competent jurisdiction for purposes of enforcing the provisions of
Section 10 hereof.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

20. Section Headings. The descriptive section headings herein have been inserted
for convenience only and shall not be deemed to define, limit, or otherwise
affect the construction of any provision hereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date and year first written above.

SALISBURY BANK AND TRUST COMPANY

 

 

 

By: ______________________________________

Richard J. Cantele, Jr.

President and Chief Executive Officer

 

 

EXECUTIVE

 

 

 

_________________________________________

Donald E. White